Citation Nr: 0023532	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  97-32 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of an evaluation of 10 percent 
disabling for right groin strain, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
May 1975 to May 1979, from December 1979 to May 1983, and 
from May 1988 to October 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which the RO proposed to reduce the 
disability evaluation for service-connected right groin 
strain from 10 percent to zero percent.  In a December 1996 
rating action the RO implemented the rating reductions, 
effective March 1, 1997.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1)(1999).  The Court of Appeals for Veterans Claims 
(Court) has held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  However, in July 1996, the Court held that § 
3.321(b)(1) does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The Court has also held that the Board 
must only address referral under § 3.321(b)(1) when 
exceptional or unusual circumstances are present.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these holdings in mind, the Board finds no basis 
for action on the question of assignment of an extraschedular 
rating.

Pursuant to a May 1999 Remand by the Board, this claim was 
returned to the RO to comply with an October 1998 Remand by 
the Board.  



FINDINGS OF FACT

1.  In November 1992, an evaluation of 10 percent disabling 
was granted for right groin strain, based on subjective 
complaints of pain which increased with activity, and with 
evidence of mild tenderness without hernia.  

2.  The reduction in the evaluation was based on evidence 
that did not demonstrate sustained improvement or significant 
change in the veteran's service-connected disability of right 
groin strain.  


CONCLUSION OF LAW

The 10 percent evaluation for the service-connected right 
groin strain is restored, from June 8, 1992.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.344(a) & (c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran has submitted 
evidence, which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by RO and that a 
disposition on the merits is in order; the duty to assist is 
satisfied.

The Board notes that the evidence does not indicate, and the 
veteran does not contend, that the relevant notice 
requirements in effectuating the reduction were not met in 
this case.  See 38 C.F.R. 3.105(e) (1999).  

Pursuant to a rating action of March 1990, service connection 
was granted for right groin strain and a noncompensable 
evaluation was assigned.  The November 1992 rating decision 
increased the evaluation to 10 percent from June 8, 1992.  
The RO proposed to reduce the evaluation in a March 1996 
rating decision.  In December 1996 the evaluation was reduced 
to zero percent implemented effective March 1, 1997.  

Medical Evidence

The RO based the assignment of a 10 percent evaluation on the 
objective findings shown in VA outpatient treatment records 
dated October 1991 to June 1992 and an April 1992 VA 
compensation and pension examination report.  The discomfort 
was described as sharp and which ran down the anterior right 
thigh and groin without testicular pain and was worse with 
activity such as walking.  Examination showed mild tenderness 
without hernia.  The October 1991 scrotum ultrasound revealed 
that both testicles were normal in size and that there was no 
evidence of any testicular mass or any other abnormality.  
There was evidence of a small hydrocele bilaterally.  The 
fluid was slightly more on the right side as compared to the 
left.  The April 1992 compensation and pension examination 
report disclosed that the veteran reported that there were 
bacteria in the right groin area.  The examiner noted that 
the veteran was actually describing right testicular pain and 
was rather positive that the pain seemed to be coming from 
the testicle.  

In February 1993, the veteran was afforded an examination in 
conjunction with his claim for an increased evaluation for 
his right groin strain.  The genitourinary examination showed 
a normal circumcised male with testes descended bilaterally.  
There was no hernia, hydrocele or varicocele noted.  There 
was no increased tenderness with palpation in the groin area, 
the scrotum or the right testicle.  The diagnosis was chronic 
right groin and testicle pain of unknown etiology.  

The veteran complained of right groin pain in May 1993.  Upon 
examination the testicles were within normal limits and there 
was no hernia.  An extensive work-up was negative.  The 
impression was chronic right testicle pain of unknown 
etiology.  

The report of a March 1995 VA examination showed that there 
was no evidence of hernia.  The veteran had tenderness over 
the tail of the epididymis and there was minimal enlargement 
of the tail of the epididymis.  He had a very slight 
hydrocele but this was not significant at the time of the 
examination.  The veteran had no tenderness or enlargement of 
the vas deferens.  The impression was chronic right 
epididymitis.  The pain, which radiated from his testis into 
his back and down the right leg, was probably not on an 
anatomic basis.  The examiner was unfamiliar with this 
radiation of pain from the testicle.  

In December 1995, the veteran was afforded a VA examination.  
On examination neurologically the veteran had normal muscle 
bulk and tone with no evidence of atrophy, fasciculation or 
abnormal movements present.  Strength was normal in all 
muscles and in all extremities proximally and distally.  On 
sensory examination the veteran had normal responses to pain, 
temperature and vibration in all extremities.  The impression 
was that there were no significant neurologic deficits.  The 
pain appeared to be secondary to local inflammatory disease 
or degenerative arthritis and possibly local neuroma 
formation in the veteran's abdominal area.  

At the October 1996 RO hearing the veteran testified that he 
continued to have pain in the right groin which was a burning 
type of pain which never stopped.  His only relief was from 
pain was when he balled up into a knot.  The vetera reported 
that he had seen a urologist for the pain and that it had 
been suggested that the right testicle might have to be 
removed to relieve the pain.  

The report of a November 1996 VA examination showed that the 
veteran's external genitalia were normal and his abdomen was 
negative.  The examiner did not feel any masses in the groin 
and there was no evidence of hernia, etc.  Rectal examination 
showed the prostate to be normal in size, shape and 
consistency with no nodules.  

The October 1997 surgical report preoperative diagnosis was 
right testicular pain.  The veteran presented chronic right 
scrotal pain and tenderness.  Scrotal ultrasound revealed a 
normal, viable testicle with normal echogenicity.  A right 
epididymectomy and a right hydrocele repair were performed.  
The postoperative diagnosis was right hydrocele and engorged 
right epididymus.  The pathology report revealed right 
epididymus resection and benign epididymus featuring markedly 
dilated ducts.  

VA outpatient treatment records, dated December 1997 to July 
1998, showed that the veteran continued to complain of pain 
in the right groin area and also complained of abdominal 
pain.  The impression was status post-right epididymectomy.  
In December 1997 the testes were descended, there were no 
scrotal masses and the veteran was doing well.  

The veteran complained of intermittent pain in his abdomen, 
which radiated to his right side and down his right leg for 
the past six months in March 1998.  He reported that for the 
last 6 months there was pain in the right side of his back, 
which radiated into the anterior thigh when he walked and 
across his lower abdomen into the lateral thigh.  There was 
no weakness or numbness; however, there was constant pain on 
pressure sensation.  The veteran reported right testicular 
pain with urination and difficulty voiding.  Upon examination 
the abdomen was soft and nontender with positive bowel 
sounds.  There were no masses or distention.  The 
genitourinary examination revealed that there were no masses, 
no hernia and slight tenderness to palpation in the upper 
right.  Examination of the rectum indicated that the prostate 
was firm and slightly enlarged.  The veteran was seen for 
follow-up for prostate gland difficulties in April 1998.  

In July 1998 the veteran underwent a right testicular nerve 
block.  

Pursuant to an October 1998 Board remand the veteran was 
afforded a VA examination in December 1998.  On examination 
the genitalia did not appear abnormal and on palpating the 
testicles the veteran could feel the pressure of palpating 
the testicles more on the right than on the left but it did 
not produce the burning pain that he had when he stood or 
walked.  The examiner could not detect any significant 
abnormalities in the testicle, which would cause the pain 
that he described.  The impression was right groin and upper 
scrotal, pain etiology undetermined.  

As the December 1998 VA examination did not comply with the 
Board's October 1998 remand the Board remanded the issue in 
May 1999 for compliance with the prior remand.  The VA 
examined the veteran in June 1999.  The examiner felt that 
the veteran's pain was radicular in origin and that it was 
formed by some type of nerve root irritation or compression 
and the nerve followed the testicle itself.  The examiner 
commented that the pain, which the veteran described, was not 
typical of pain, which was caused from intrascrotal contents 
or abnormality.  The veteran had no pain in his testicle or 
groin at all when he was off his feet, which took the 
pressure off of his back and the pain was increased when he 
walked requiring him to squat.  Squatting and bending the 
knee gave him some relief from the pain when it occurred.  

Having the file available indicated that there was no 
particular abnormality, which the examiner could see in the 
testicle, which would cause a pain of this type.  When the 
examiner indicated that he felt that it was of radicular 
origin, it was because of the nerve distribution of the pain 
itself.  Also the examiner could not reproduce the pain by 
examining the testicle and epididymis.  It was of 
significance that the pain did not occur when the veteran was 
lying down and did not occur when he was standing up.  Also, 
that fact that he got relief of his pain by squatting down 
and bending his knee took the stretch off of the nerve root 
and if this were the source, would relieve his pain.  

In summary, the examiner opined that the pain was most likely 
due to nerve root pressure (radicular pain) rather than in 
the scrotal contents itself.  Whether or not this was coming 
from the back scar tissue, etc., was beyond his specialty.  
However, with his symptoms of relief of his pain when he was 
off of his feet, and relief of his pain when he released the 
nerve, the stretch of the nerve made the examiner feel that 
the pain origin could well have come from higher up.  

The June 1999 neurological examination revealed a normal 
function of the lower extremities on both sides with normal 
muscle tone and strength and no atrophy, fasciculation, or 
abnormal movements, and normal sensation throughout both 
lower extremities.  The same was true of the lower trunk.  
There was no sensory loss and straight leg raising tests were 
negative at 90 degrees bilaterally.  The veteran had some 
tenderness over the right groin area as described by the 
urologist and also over the paravertebral area in the mid 
lumbar spine region on the right side.  

The impression was that it was possible that a nerve root or 
even a nerve entrapment itself type problem was causing or 
aggravating the veteran's discomfort.  The electromyograph 
was not helpful.  The examiner could not make a diagnosis of 
nerve root entrapment.  

The June 1999 neurodiagnostic lab / neurology notes revealed 
that the left median ulnar sensory distal latency was 
slightly delayed, the ulnar motor distal latency was 
borderline, and the "F" wave was slightly delayed.  The 
peroneal response recording at the extensor digitorum brevis 
was absent but that at the tibialis anterior was normal.  The 
needle examination on the right lower extremity was normal.  
The interpretations were distal right peroneal neuropathy 
involving only the branch to the extensor digitorum brevis 
and borderline bilateral ulnar demyelinative neuropathies.  

Regulations

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

In Rhodan v. West, 12 Vet. App. 55 (1998) Court held that the 
revised rating criteria may not be applied to claims prior to 
the effective date of the new regulations.  Thus, since the 
effective date of the reduction was March 1, 1997 and the 
effective date of the revised regulation was July 3, 1997, 
the Board need not consider the revised regulations in 
determining restoration of an evaluation of 10 percent 
disabling for right groin strain, currently evaluated as 
noncompensably disabling.

The provisions of 38 C.F.R. § 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55 (1996).

Muscle injuries are classified into four general categories: 
Slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  38 C.F.R. § 4.56 (1996).  

Slight disability of the muscle anticipates a simple muscle 
wound with objective findings of a slight disability 
including minimal scar, slight, if any, evidence of fascial 
defect, atrophy, or impaired tonus, and no significant 
impairment of function.  38 C.F.R. § 4.56(a) (1996).

Moderate disability of the muscle anticipates objective 
findings to include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996).

A moderately severe disability of the muscles anticipates 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include indications on palpation of 
loss of deep fascia, moderate loss of muscle substance, or 
normal firm resistance of muscles compared to a sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of moderately severe 
loss.  38 C.F.R. § 4.56(c) (1996).

A severe muscle disability results from prolonged infection, 
or sloughing of soft parts, with intermuscular binding and 
cicatrization and service medical records or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound.  Objective findings may include palpation 
showing moderate or extensive loss of deep fasciae or muscle 
substance, or soft flabby muscles in wound area and abnormal 
swelling and hardening of muscles in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
decreased muscles of the nonmajor side indicates severe 
impairment of function.  38 C.F.R. § 4.56(d) (1996).

A slight muscle disability warrants a noncompensable 
evaluation and a moderate muscle disability warrants a 10 
percent evaluation.  A 30 percent evaluation is required for 
a moderately severe muscle disability and a 50 percent 
evaluation is required for a severe muscle disability.  
38 C.F.R. § 4.73, Diagnostic Code 5319 (1996).  

Analysis 

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 10 percent evaluation was in 
effect for less than five years.  See Brown v. Brown, 5 Vet. 
App. 413 (1993) (Reduction of less than total disability 
rating in effect for at least five years); Smith v. Brown, 5 
Vet. App. 335 (1993); Hayes v. Brown, 9 Vet. App. 67 (1996) 
38 C.F.R. § 3.344(c) (1999).  Those provisions require that 
examinations less full and complete than those in which the 
payments were authorized or continued will not be used as a 
basis of reduction.  As regards ratings, like the 10 percent 
rating at issue in this case, which have been in effect less 
than 5 years, "[r]eexaminations disclosing improvement . . . 
will warrant reduction in rating.  38 C.F.R. § 3.344(c) 
(1999).  

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
Court has indicated that consideration must be given to 38 
C.F.R. § 4.1 (requires each disability be viewed in relation 
to its history); 38 C.F.R. § 4.2 (requires examination 
reports to be interpreted in light of the whole recorded 
history and requires consideration of each disability from 
the point of view of the veteran working or seeking work); 38 
C.F.R. § 4.10 (requires determination of the ability of the 
affected part of the body to function under the ordinary 
conditions of daily life, including employment); and 38 
C.F.R. § 4.13 (requires the rating agency to assure itself, 
when any change in evaluation is to be made, that there has 
been an actual change in the condition, for better or worse, 
and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms).  Brown v. Brown, 
5 Vet. App. 413, 420- 21 (1993).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that "not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Id. at 421.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  The Board is thus required 
to establish, by a preponderance of the evidence and in 
compliance with the aforementioned regulations, that the 
evidence weighs against the claim for restoration in order to 
uphold a rating reduction.  Brown, 5 Vet. App. at 421.  The 
Board finds that a preponderance of the evidence does not 
show that a rating reduction was warranted.

The Board notes that the veteran is not service connected for 
a right epididymectomy, a right hydrocele repair or a right 
testicular nerve block.  In addition, no physician has 
indicated that the veteran's right groin strain, a muscle 
disability, was related to his right hydrocele and engorged 
right epididymus.  With regard to the nerves VA examiners 
could not make a diagnosis of nerve root entrapment.

Having reviewed the record, the Board is of the opinion that 
the reduction of the disability evaluation from 10 percent to 
zero percent was improper, and that an evaluation of 10 
percent should be restored.  Specifically, the evidence shows 
that a 10 percent evaluation was granted based on discomfort 
described as sharp and which ran down the anterior right 
thigh and groin without testicular pain and was worse with 
activity such as walking.  Physical examination showed mild 
tenderness without hernia.  Based on these findings and the 
diagnosis of chronic right groin and testicle pain of unknown 
etiology, the RO granted an evaluation of 10 percent 
disabling under Diagnostic Code 5319, for muscle injuries.  

The record shows that RO has considered both sets of rating 
criteria with respect to the veteran's claim.  Accordingly, 
the Board has determined that the veteran would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claim presented.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

A 10 percent evaluation is warranted for some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  The 
evidence clearly shows consistent complaints of pain in the 
right groin area which radiated from the abdomen, some 
tenderness over the right groin area and also over the 
paravertebral area in the mid lumbar spine region on the 
right side and pain which was worse with activity such as 
walking.  That being the case, a 10 percent rating is 
warranted for the injury to Muscle Group XIX.  When the 
disability is viewed in relation to its history and the 
examination reports are interpreted in light of the whole 
recorded history the objective findings did not show 
improvement between June 8, 1992, the effective date of the 
10 percent evaluation and March 1, 1997, the effective date 
of the reduction.  38 C.F.R. §§  4.1 and 4.2 (1996).  The 
objective findings with regard to the right groin strain were 
consistent throughout all examinations.  The Board has 
considered the disability from the point of view of the 
veteran working or seeking work and the ability of the 
affected part of the body to function under the ordinary 
conditions of daily life, including employment and the 
evidence did not show that there was an actual change in the 
condition for the better.  Brown v. Brown, 5 Vet. App. 413, 
420- 21 (1993).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, restoration of a 10 percent evaluation for right 
groin strain is granted.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

